Examiner’s Comment
Allowable Subject Matter
Claims 12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 16, the prior art fails to teach or disclose a power supply device comprising: a switch circuit, generating a switch voltage according to an input voltage, a first clock voltage, and a second clock voltage; a resonant circuit, comprising a variable capacitor and a variable inductor, wherein the resonant circuit generates a resonant voltage according to the switch voltage, a first control voltage, and a second control voltage…wherein the switch circuit comprises: a first transistor, wherein the first transistor has a control terminal coupled to the controller to receive the first clock voltage, a first terminal coupled to a first node for outputting the switch voltage, and a second terminal coupled to an input node for receiving the input voltage; and a second transistor, wherein the second transistor has a control terminal coupled to the controller to receive the second clock voltage, a first terminal coupled to a ground voltage, and a second terminal coupled to the first node; wherein the variable capacitor of the resonant circuit comprises: a first capacitor, wherein the first capacitor has a first terminal coupled to a second node, and a second terminal coupled to the ground voltage; a third transistor, wherein the third transistor has a control terminal coupled to a third node for receiving the first control voltage, a first terminal coupled to the ground voltage, and a second terminal coupled to a fourth node; and a second capacitor, wherein the second capacitor has a first terminal coupled to the second node, and a second terminal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838